IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,413-01


             EX PARTE MITCHELL EDWARD TEMPLETON JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20120D05281-34-1 IN THE 34TH DISTRICT COURT
                            FROM EL PASO COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of two counts of aggravated sexual assault and one count of

aggravated kidnapping. He was sentenced to life imprisonment for each count. The Eighth Court

of Appeals affirmed his aggravated kidnapping conviction. Templeton v. State, No. 08-16-00018-CR

(Tex. App.—El Paso Apr. 24, 2019) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that appellate counsel was ineffective because he

waived appeal on the two aggravated sexual assault convictions without Applicant’s consent.

Applicant has alleged facts that, if true, might entitle him to relief. Accordingly, the record should
                                                                                                       2

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order appellate counsel to respond to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether appellate

counsel’s performance was deficient and whether Applicant would have pursued appeal of his

aggravated sexual assault convictions but for appellate counsel. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 7, 2020
Do not publish